AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page I of!     I0 )
                                           UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                            V.                                              (For Offenses Committed On or After November 1, 1987)


                         Alejandro Ruiz-Alcaraz                                             CaseNumber: 3:19-mj-22923

                                                                                            James Michael
                                                                                           Defendant's Attorney


REGISTRATION NO. 86662298
                                                                                                                                JUL 2 4 2019
THE DEFENDANT:                                                                      ......................,.,,...,..,"'...,.._._
 1:8:1 pleaded guilty to count(s) _
                                  I of Complaint                               C,fR,<           us 01srn1cr cr-,ti;,r
                                    _ ____.!._ _ _ _ _ _ _ _ _ _ _ _ _~b"'-U,·1t!',·.EwJ.•IJ;Jl"l)lsC'>+'~'i'\I'"i,:;"+:.;;;i··;,.»f,;,11'"'.;jj,,\"e'.'Wf1'ttl!

 D was found guilty to count( s)                                             "'""---~--•-~-·-•-1?,fil:.\/TY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                            Nature of Offense                                                                   Count Number(s)
8:1325                                     ILLEGAL ENTRY(Misdemeanor)                                                           I
 •    The defendant has been found not guilty on count(s)
                                                                                  -------------------
 •    Count(s)
                      ------------------
                                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                   \{
                                   ,•,      TIME SERVED                               • _________ days
  1:8:1 Assessment: $10 WAIVED                     1:8:1 Fine: WAIVED
  lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Wednesday, July 24, 2019
                                                                                        Date oflmposition of Sentence


Received         _.
               DUSM
                      /2·· .. .....-
                         ·15"          ·
                                                                                        HiactJ.~OCK
                                                                                        UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                       3: l 9-mj-22923
